Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are presented for examination.
The amendments and remarks filed on 10/23/2020 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Page 2

Application/Control Number: 16/574,947 Art Unit: 1617

Notice of Pre-AIA  or AlA Status



Claims 1-4 are presented for examination.

Claim Rejections - 35 USC § 103

2.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaile et al. (US 2014/000643).
5.    Swaili et al. teaches aerosol dry shampoo for achieving improved hair feel ([0001]).
Swaili in table 1 discloses a dry shampoo aerosol composition comprising:
-    1.76% by weight of tapioca starch;
-    0.03% by weight of polyol (panthenol);
 36.88% by weight ethanol;

-    55% by weight of a mixture of isobutane, propane and butane. The composition contains no surfactant. The vapor pressure of the idrocarbons used as propellants ranges from 1,17 Bar to 7,45 Bar at 21,1°C ([0026]), which falls within the parametric definition concerning the vapor pressure as claimed in claim 1. Swailie etal. Differs from the claimed invention in the slight difference in the amounts of components as follows:
i.    the amount of tapioca starch according to claim 1 is at least 2% by weight, whereas in D1 is 1,76% by weight;
ii.    the amount of polyol according to claim 1 is at least 0,1 % by weight, whereas in D1 is 0,03% by weight;
iii.    the amount of ethanol according to claim 1 is at most 33% by weight, whereas in Swaile et al. is 36.88% by weight; the amount of hydrocarbon (propellant) according to claim 1 is at least 65% by weight, whereas in Swaile et al. is 55% by weight. It would have been obvious to a person skilled in the art to arrive at the optimum amounts and proportions in the absence of evidence to the contrary. Applicant's attention is drawn to In re Aller, 220 F.2d 454, 42 C.C.P.A. 824,105 U.S.P.Q. 233 (C.C.P.A. 1955). The court stated that "Normally, it is to be expected that a change in temperature, or in concentration, or in both, would he art unpatentable modification. Under some circumstances, 
The examples disclosed in table 1 (page 18) of the application show an improvement linked to the amount of starch (see comparative example 5), and to the amount of ethanol (comparative example 6). However, the comparison with comparative examples 5 and 6 shown in the application does not reflect a comparison with the closest state of the art, considering that the concentrations of starch and ethanol in the example of Swalie et al are significantly closer to the claimed values than the concentrations in comparative examples 5 and 6. Therefore, from the results of table 1 it cannot be concluded that the claimed composition achieves an improvement over the composition according to Swalile et al.
Applicant’s arguments and remarks  have been noted.  Applicant in his remarks argues that “Swaile does not render the pending claims obvious. First, table 1 of Swaile does not teach 1.76% by weight of oil absorbing particles as alleged in the Office Action. The total amount of oil absorbing powder taught in table 1 of Swaile is actually 7.92% by weight. This is due to Table 1 also listing 0.15% by weight silica and 
This distinction is important since the published specification at paragraph [0033] make clear that there are disadvantages when the amount of oil absorbing particles is too high.” It is the examiner’s position that the claims of Swaile are drawn to 5-12% tapioca starch.  The lower limit of Swaile reads on the upper limit of the claimed composition.  Applicant goes on by saying that “The present invention requires propellant. See, e.g., pending claim 1.
65 to 94% by weight propellant.  See, e.g., pending claim 1. In contrast Swaile teaches a propellant range of just 40 to 60% by weight. See, e.g., claim 1 of Swaile.”  It is the examiner’s position that there is no evidence of record that there is an advantage in using 65% over 60% propellant.  Applicant in his remarks further argues that “Lastly, due to the amendment of claim 1, the pending claims are now more commensurate in scope with the inventive examples. Applicant respectfully points out that Office Action recognized that the comparative data in table 1 of the application shows an improvement due to the amounts of starch and ethanol. See Office Action at page 4 (referring to comparative examples 5 and 6) . Applicant respectfully submits that this improvement is indicia of non-obviousness”.  It is the examiner’s position that the claims of Swaile uses 30-50% alcohol, which is within the scope of the claimed 3-33%.  The claims of Swaile also teach the amount of tapioca starch of 5-12%, which the lower limit reads on the upper limit of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617